Citation Nr: 1813991	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a prostate disorder.

2. Entitlement to service connection for a prostate disorder.

3. Entitlement to service connection for a bilateral shoulder disability.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for a skin disorder separate from service-connected plantar warts, claimed as tinea pedis and dermatophytosis.

6. Entitlement to service connection for neurological abnormalities of the left wrist, claimed as carpal tunnel syndrome.

7. Entitlement to service connection for neurological abnormalities of the right lower extremity, claimed as sciatic neuritis.

8. Entitlement to an initial compensable rating for an umbilical hernia.

9. Entitlement to an initial compensable rating for plantar warts.

10. Entitlement to an initial compensable rating for a bilateral hearing loss disability.

11. Entitlement to an initial compensable rating for diastasis recti.

12. Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine, rated as zero percent disabling prior to May 13, 2016 and as 10 percent disabling since May 13, 2016.

13. Entitlement to an initial rating in excess of 10 percent for hypertension.

14. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and Army Reserve.  He had periods of active duty for training (ACDUTRA) from May to October of 1979 and periods active duty from February 1984 to September 1985, June to December 1991, November 2002 to November 2003, January 2004 to July of 2004, and from August 2007 to November 2009.  He had at least two additional shorter periods of ACDUTRA.

This case comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO decided seventeen different claims for benefits.  The RO granted service-connected compensation for nine disabilities and assigned initial disability ratings for each.  Except for the 50 percent rating assigned for sleep apnea and the 10 percent rating assigned for gastroesophageal reflux disease, the Veteran appealed all of the initial assigned ratings, which are listed on the title page above.  The RO also refused requests to reopen previously denied claims for service connection for chronic prostatitis, tinnitus, and irritable bowel syndrome.  The claims for tinnitus and irritable bowel syndrome have since been resolved in the Veteran's favor and are no longer part of this appeal.  The Veteran continues to appeal the denial of his request to reopen his prostate claim.  The RO denied service connection for the five additional disabilities (erectile dysfunction, sciatic neuritis, tinea pedis also claimed as dermatophytosis, left carpal tunnel syndrome, and a bilateral shoulder disorder) listed on the title page above, which the Veteran also appealed.

In a subsequent rating decision, dated May 2016, the RO increased the rating assigned to lumbar spine degenerative disc disease from zero percent to 10 percent, effective May 13, 2016.  Because the Veteran has not expressed satisfaction with the amount of this increase, the lumbar spine increased rating claim remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded this case to schedule the Veteran for a hearing before a Member of the Board in March 2017.  In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the reasons below, the issues of an increased rating for adjustment disorder with anxiety and depression, increased rating for the lumbar spine degenerative joint disease, service connection for sciatic neuritis of the right lower extremity, service connection for carpal tunnel syndrome of the left wrist, service connection for erectile dysfunction, service connection for a skin disorder other than plantar warts, and service connection for a claimed disability of the bilateral shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In April 1998, the RO denied a request to reopen a previously denied claim for service connection for chronic prostatitis; the Veteran did not appeal that decision nor did she submit new and material evidence within one year.

2. Evidence submitted since the April 1998 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish service connection for a claimed disability of the prostate.

3. The evidence is at least evenly balanced as to whether the Veteran has a current prostate disability which was incurred during a period of ACDUTRA.

4. During VA audiological testing on June 2010, the Veteran's hearing acuity was level I in both ears.

5. During VA audiological testing on May 2016, the Veteran's hearing acuity was level I in both ears.

6. The Veteran does not have diastolic blood pressure predominantly 110 or more; his systolic blood pressure is not predominantly 200 or more.

7. Throughout the relevant appeal period, the Veteran's umbilical hernia has not most closely approximated the condition of not well supported by a belt under normal conditions or post-operative wounds with weakening of abdominal wall; and there is indication for a supporting belt.

8. Throughout the relevant appeal period, the Veteran's diastasis recti has not most closely approximated the condition of not well supported by a belt under normal conditions or post-operative wounds with weakening of abdominal wall; and there is no indication for a supporting belt.

9. Throughout the relevant appeal period, the Veteran's plantar warts have occupied a surface area of less than 6 square inches and less than 5 percent of his body area; and there is no evidence that his plantar warts have required treatment using intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period.


CONCLUSIONS OF LAW

1. The April 1998 decision denying the Veteran's request to reopen a claim for service connection for chronic prostatitis is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2017).

2. Evidence received since the April 1998 decision is new and material and the previously denied claim for service connection for a prostate disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. With reasonable doubt resolved in the Veteran's favor, a current disability of the prostate was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

4. The criteria for an increased (compensable) disability rating for the Veteran's bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2017).

5. The criteria for a disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.104, DC 7101 (2017).

6. The criteria for a compensable disability rating for umbilical hernia have not been met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.114, DC 7399-7339 (2017).

7. The criteria for a compensable disability rating for diastasis recti have not been met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.114, DC 7339.

8. The criteria for a compensable disability rating for plantar warts have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.118, DC 7801, 7802, 7806, 7820 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his initial claim for service connection for a prostate disability in June 1994, which was denied in January 1995.  November 1996, the Veteran filed substantially the same claim, which the RO appropriately considered as a request to reopen the previously denied claim.  The RO denied the second claim in April 1998.  

The Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the April 1998 decision denying his request to reopen his claim for service connection for chronic prostatitis, and therefore the April 1998 decision is final.  See 38 U.S.C.A. § 7105.

Because the Board must consider "the evidence of record at the time of the last prior final denial of the claim sought to be reopened," the Board's reopening analysis must focus on the evidence available to the RO at the time of the April 1998 rating decision, rather than the evidence available at the time of the earlier January 1995 decision.  38 C.F.R. § 3.156(a).

According to the April 1998 rating decision, the RO denied the request to reopen the previously denied claim, in part because, "There is no evidence that the condition currently exists or that it permanently worsened due to service."  Since April 1998, substantial medical evidence has been added to the Veteran's claims file suggesting that a current disability of the prostate does exist.  According a December 2010 VA general medical examination, the diagnoses included benign prostatic hypertrophy and chronic prostatitis.  The Veteran has also submitted a disability benefits questionnaire completed by an urologist in private practice, which indicates the presence of chronic prostatitis.  

For the purpose of the Veteran's request to reopen his claim, the Board must presume that the newly submitted evidence is credible.  See Justus, 3 Vet. App. at 513.  According to the April 1998 rating decision, evidence of a current disability of the prostate was not available to agency decisionmakers when the Veteran's claim was most recently denied.  For this reason, the Board finds that the evidence submitted since that decision is new evidence is new and material and the previously denied claim for service connection for chronic prostatitis is reopened.

II.	VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Because the Board is granting the Veteran's claim for service connection for a disability of the prostate, further discussion of the VCAA with respect to that claim is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

All of the Veteran's increased rating claims arise from the Veteran's disagreement with the disability rating assigned after VA granted service connection for the claimed disabilities in January 2011.   Because the claims for service connection were granted, the claims are substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As the Board will explain in the remand section below, there is reason to believe that the RO did not obtain copies of all the potentially relevant service personnel records, particularly records concerning periods of ACDUTRA and/or INACDUTRA during his service with the National Guard and Army Reserve.  For this reason, except for the prostate claim, which can be granted based on the evidence currently available, the Board is remanding all of the Veteran's service connection claims to obtain the personnel records.

For the issues of increased initial ratings for hypertension, hearing loss, umbilical hernia, diastasis recti, and plantar warts, a relationship between the relevant disability and service has already been established.  For each issue, the significant question before the Board concerns the severity of the disability after the Veteran's discharge from active duty; and there is no reasonable possibility that the missing personnel records could affect the Board's resolution of that question.  For each of these service-connected disabilities, the RO arranged for a VA examination to assess the severity of the disability at the relevant time.  The Board has carefully reviewed these reports and finds that, together with the post-service medical records and the Veteran's statements, they are adequate for rating purposes.  
     
The VCAA also requires the Board to enforce compliance with its prior remand instructions.  The RO complied with the Board's March 2017 remand orders by scheduling the July 2017 videoconference hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran has not identified additional evidence pertinent to the claims decided today, and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with the duty to assist.

III.	Analysis

Service Connection for a Prostate Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for a prostate disability concerns a period of Active Duty for Training (ACDUTRA).  According to 38 U.S.C.A. §§ 101(1), 101(23) and 101(24), status as a "veteran" for the purposes of the compensation statutes depends on the occurrence of a disabling disease or injury during a period of ACDUTRA. For a claimant whose claim is based on a period of ACDUTRA, there must be evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

According to the Veteran, he incurred chronic prostatitis during ACDUTRA at Fort Rucker, Alabama in October of 1986.  To support this claim, he has submitted a copy of orders directing him to report for 18 days of ACDUTRA at Fort Rucker, beginning on October 14, 1986.  According to the Veteran, he experienced abdominal pain during this period of service, but he was discouraged from visiting military medical facilities during his period of ACDUTRA.  He has written that he believes that active duty personnel were given higher priority for appointments at the medical facilities at Fort Rucker, and that he was told that he could not expect to see a physician before the end of his 18-day training period.  The Veteran therefore did not seek treatment at Fort Rucker and instead waited to visit his family doctor shortly after the end of his October 1986 ACDUTRA.

The Veteran has submitted treatment records from his family physician, which indicate a diagnosis of prostatitis in November of 1986, less than two weeks after the end of his ACDUTRA at Fort Rucker.  These records continue until April 1992 and, according to the same physician's 1992 records, the Veteran had a diagnosis of chronic prostatitis with dysuria since 1986.  In September 2002, the Veteran's mother wrote a letter substantially corroborating the Veteran's version of events.  She reported that, shortly after he returned from his period of ACDUTRA at Fort Rucker, the Veteran told her about his difficulty getting a medical appointment.  

In June 2017, the Veteran submitted a disability benefits questionnaire, which was completed by an urologist in private practice.  The diagnoses included prostatitis with an initial date of diagnosis of November 1986.  He noted his review of, "[n]otes by private physician 11/10/1986 confirm prostatitis onset at Fort Rucker, Alabama."  In the "remarks" section of the questionnaire, the urologist indicates that, in his opinion, the Veteran's current prostatitis is related to the occurrence he described at Fort Rucker.  

Post-1986 service treatment records are consistent with the Veteran's testimony that  
prostatitis began in 1986 and has continued intermittently since then.  The Veteran's November 1991 military separation examination report noted prostatitis with abdominal pain.  A private medical record from March 1994 refers to an occasional flare of prostatitis.  A medical examination in February 1995 reported a history of chronic prostatitis, stable at the time.  In October 1997, the Veteran reported prostatitis on a report of medical history, indicating that he was not taking medications for the condition, but that he sees an urologist every six months.  Military medical records from January 2007 and March 2007 include assessments indicating prostatitis.   

It is significant that the Veteran's testimony concerning the onset of prostatitis is supported by the presence of contemporaneous medical treatment records indicating that the initial diagnosis for this condition was less than two weeks after the Veteran's period of active duty at Fort Rucker in 1986.  Based on this evidence, the Board finds that it is at least as likely as not that the Veteran's prostatitis had its initial onset during this period of ACDUTRA, but was not diagnosed until the Veteran was able to visit his primary care physician shortly after that.  

By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Increased Rating for a Bilateral Hearing Loss Disability

Disability evaluations are determined by evaluating the extent to which the claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, a noncompensable rating is appropriate throughout the relevant appeal period (November 7, 2009 to the present).

The method for rating hearing loss disability depends in part on the results of the Maryland CNC speech recognition test, and in part on the results of the pure tone audiometric tests at 1000, 2000, 3000 and 4000 Hertz.

38 C.F.R. § 4.85 describes the sequence of steps that a VA adjudicator must use to apply the rating criteria for hearing loss disability.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  After the average pure tone threshold is determined, Table VI of 38 C.F.R. § 4.85 is normally used to assign a Roman numeral hearing impairment designation based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral hearing impairment designation has been assigned to each ear, Table VII of § 4.85 is used to assign the disability rating for bilateral hearing loss by combining the Roman numeral hearing impairment designations for both ears.  Id.

At the time of the June 2010 VA audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
45
LEFT
10
20
25
45
55

Maryland CNC speech discrimination scores were 100 percent in both ears.  

The average pure tone threshold for this test was 28.75 for the right ear and 33.75 for the left ear.  Using Table VI of 38 C.F.R. § 4.85, the Veteran's June test results yield numeric hearing impairment designations of level I in both ears.  Combining these levels using table VII of § 4.85 results in a zero percent (noncompensable) disability rating.

More recently, the RO arranged a VA audiology examination for the Veteran in May 2016.  According to the examiner, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
55
LEFT
10
15
25
40
50

Maryland CNC speech discrimination scores were 92 in both ears.

Using Table VI, the Veteran's May 2016 test results yield numeric hearing impairment designations of level I in both ears.  Combining these levels using table VII of § 4.85 once again results in a zero percent (noncompensable) disability rating.

During his hearing testimony, the Veteran said that he had trouble distinguishing people's speech from background noise, but he did not assert that his hearing loss disability had increased in severity since the May 2016 audiological testing.  The functional impact that the Veteran described is contemplated by the rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Veteran's main complaint is reduced hearing acuity and clarity, which is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Accordingly, there is no competent evidence that the Veteran's hearing loss disability met the criteria for a compensable rating at any time during the appeal period.  The Board must therefore deny the claim for an increased compensable rating for bilateral hearing loss.


Increased Rating for Hypertension

The Veteran has been assigned a 10 rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under this regulation, a 10 percent evaluation is warranted when diastolic pressure is predominately 100 or more, or when systolic pressure is predominately 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominately 110 or more, or when systolic pressure is predominately 200 or more. A 40 percent disability rating requires that diastolic pressure be predominantly 120 or more. A 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  Id.

To help determine the severity of the Veteran's hypertension, the AOJ arranged an examination in May 2016.  The current diagnosis was hypertension.  The medical history section noted that the Veteran had service-connected essential hypertension without end organ pathology.  His current treatment plan included continuous medication, specifically, about which he had no complaints.  According to the examiner, the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Current blood pressure readings, all dated 5/13/2016, were 155/95, 152/96, and 156/92.  There were no other pertinent physical findings, complications, signs or symptoms relating to hypertension.  In the examiner's opinion, hypertension did not affect the Veteran's ability to work.

In addition to the examination report, the Board has reviewed numerous blood pressure readings recorded by the Veteran's VA primary care physician during his regular medical appointments.  The Veteran's blood pressure was 135/88 in August 2013.  In February 2012, it was 115/74.  In December 2011, it was also 115/74.  His blood pressure was 123/83 in August 2011; 122/80 in February 2011;125/85 in October 2010; and 129/84 in September 2010.  There are two readings from June 2010: 120/80 and 136/89.  Earlier blood pressure readings were 123/83 in February 2010 and 136/92 in January 2010.

In his hearing testimony, the Veteran said that he took high blood pressure medicine.  He acknowledged that a VA examiner took blood pressure measurements, and did not suggest that those measurements were inaccurate.  The Veteran's need for continuous medication is contemplated by the criteria for his currently assigned 10 percent rating.  

DC 7103 does not authorize increased 20 percent compensable rating unless he also has "Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more . . ."  The record supports the conclusion of the August 2016 VA examiner that the Veteran's systolic blood pressure has predominantly been below 110 and there is no evidence that his systolic pressure has ever reached 200 or more. Accordingly, an initial rating for hypertension higher than 10 percent is not warranted.

Increased Ratings for Umbilical Hernia and Diastasis Recti

After granting service connection for umbilical hernia and diastasis recti, the RO assigned a noncompensable rating for the former under diagnostic code 38 C.F.R. § 4.114, Diagnostic Code 7399-7339.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Umbilical hernia is not specifically listed in the Rating Schedule, and the this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the umbilical hernia is Diagnostic Code 7339, which applies to ventral hernia, postoperative.  38 C.F.R. § 4.20 (providing for rating by analogy).
The RO also used DC 7339 to assign a noncompensable rating for the diastasis recti.  

"Diastasis recti" is "separation of the rectus muscles of the abdominal wall; it may be present congenitally, and also may occur during pregnancy, especially in repeat pregnancies or pregnancies with multiple fetuses."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 511 (32d ed. 2012).   

The Board will analyze the rating issues concerning umbilical hernia and diastasis recti together because the RO essentially used the same rating criteria for both.

Under Diagnostic Code 7339, a noncompensable rated is assigned for healed postoperative wounds with no disability and when the use of a belt is not indicated.  A 20 percent rating is assigned when the hernia is small and not well supported by a belt under ordinary conditions or when there is a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.

According to military medical records, a hernia was detected in January 2006.  Records from June 2006 describe a small umbilical hernia and diastasis recti.  According to the treatment notes, the Veteran was asked to "consider repair of the umbilical hernia which remains minimal symptomatic but [the Veteran] is approaching the end of his reserve tour, although expecting to remain [active duty] for another full year."   According to a subsequent note, dated February 2008, the Veteran was examined, "for a previously noted diastasis recti and umbilical hernia noted during a prior consultation encounter in this clinic at which time the patient elected to defer any further treatment (see encounter), there has been no subjective or objective change according to the patient with reference to either of his [diagnoses] . . . ."

The RO arranged for a general VA medical examination in December 2010.  The examiner indicated that the Veteran first felt pain shooting down to the groin and leg after lifting a heavy object in 2004.  According to the examiner, the course of umbilical hernia and diastasis recti since onset had been stable.  

To help determine the current severity of both conditions, the RO arranged for examinations in May 2016.  The examiner's report described a mesh repair surgery to repair the umbilical hernia in 2012 "with good results.  No op report available or provided for review.  No [history] of recurrence.  Veteran reports no surgical repair for diastasis recti.  No current complaints."  On examination no present hernia was detected.   The examiner detected "small diastasis recti (claimed as ventral hernia)."  A note described the diastasis recti as having an area of two square centimeters.  According to the examiner, there was no indication for a supporting belt.  Likewise, there were no pertinent findings, complications, signs or symptoms related to the conditions listed in the diagnosis section, including both umbilical hernia and diastasis recti.  There was a scar of the transverse umbilicus measuring 6 centimeters by 0.1 centimeters.  According to the examiner no scars were painful, or unstable, or equal to or greater than 39 square centimeters, or located on the head, face, or neck.  In the examiner's opinion, neither the umbilical hernia nor diastasis recti affected the Veteran's ability to work.

The Board has reviewed the other available medical evidence concerning these conditions.  According to a VA primary care note, dated December 2011, prior to the surgery, the Veteran complained of occasional umbilical hernia pain.  He said the pain occurred with certain movements.  Treatment notes from February 2012 indicate both diastasis recti and umbilical hernia.  The umbilical hernia was described as an "easily reducible, small left inguinal hernia."  The plan was for the Veteran to return for preoperative work for repair of the umbilical hernia if symptoms continued.  

The Board has also considered the Veteran's hearing testimony.  When he was asked, "are you having any issues with the diastasis recti?"  The Veteran answered, "Well, that's just the muscles. . . . [i]n the stomach.  There's a big pouch right here."  He said that diastasis recti was not tender or painful.  The Veteran was also asked about his umbilical hernia.  When asked if he had problems with umbilical hernia since the surgery he said, "I don't have any."  

The Board finds that neither the Veteran's umbilical hernia nor diastasis recti more nearly approximate the criteria for a higher rating under DC 7339.  The Code provides for a 20 percent rating when there are postoperative wounds with weakening of the abdominal wall or indication for a supporting belt. 38 C.F.R. § 4.114, DC 7339.  The examiner indicated that there were no complications from the surgery and that the use of a belt was not indicated.  And the Veteran has submitted no evidence suggesting otherwise.  Based on the objective medical evidence, the Board finds that the criteria for a 20 percent rating under DC 7339 have not been met at any point during the appeal period.  Prior to surgery, the hernia was operable and remedial and did not require the use of a supporting belt.  Subsequent to the 2012 surgery, the hernia has healed with a small scar, and there remained no indication for a supporting belt.  Accordingly, a higher 20 rating for either condition is not warranted under DC 7339.

The Board has also considered the criteria for a DC 7338 for postoperative inguinal hernia, which authorizes a 10 percent rating when the hernia is well supported by a truss or belt. 38 C.F.R. § 4.114, DC 7338.  Applying this section is very similar to the Board's analysis of DC 7339 because, for both sets of criteria, a 10 percent rating depends on the use of a truss or belt.  The objective medical evidence does not more nearly approximate the criteria for a 10 percent rating under DC 7338 at any point during the appeal period.  As noted above, prior to surgery, the hernia was operable and remedial and did not require the use of a supporting belt.  Subsequent to the surgery, there remained no indication for a supporting belt.  Accordingly, a rating in excess of 10 percent for the postoperative umbilical hernia is not warranted under DC 7338.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57; 38 C.F.R. § 4.3.

Increased Rating for Plantar Warts

The RO granted a noncompensable rating for plantar warts of the feet under 38 C.F.R. § 4.118, Diagnostic Code 7820, which pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), and provides that the infection is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800),  scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

According to Diagnostic Code 7806, a 0 percent rating is warranted for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

DC 7801, applicable to deep and nonlinear scars not of the head, face or neck, authorizes a 10 percent rating when the area of the scar is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Also potentially applicable is DC 7802, for scars not of the head, face, or neck that are superficial and nonlinear.   It authorizes a 10 percent rating only if the scar - or in this case the warts - covers an area of 155 square inches (929 square centimeters) or greater.

To assess the severity of his service-connected plantar warts, the Veteran had a skin diseases examination in May 2016.  According to his report, the examiner's findings were based on an in-person examination and review of the electronic VA claims file.  There was a past diagnosis for an infectious skin condition, specifically plantar warts.  The medical history section of the report indicates that, "Veteran is [service-connected] for Plantar warts.  Veteran denies any treatment since military service.  No current complaints."

According to the examiner, none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms.  Nor were there any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia).  Part 3 of the report ("treatment") indicates that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  According to the examiner, the Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

On physical examination, the examiner indicated that infections of the skin affected zero percent of the Veteran's body area, exposed or otherwise.  The examiner specifically noted that he found "no evidence of plantar warts to either foot on current exam."  According to the examiner, there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the diagnosis section above.  The Veteran's skin condition did not affect his ability to work.

During his hearing testimony, the Veteran described experiencing skin problems in service, including plantar warts in January 2006 and again in August 2006.  When he was asked about current symptoms associated with this condition, the Veteran described a verbal exchange between himself and one of his medical providers: "I think last year the VA brought me in, and they verified that they're there.  I think they asked me, do they bother you?  And I said, I don't even know they were there."  He denied experiencing pain or ulceration or oozing from plantar warts.

There is no evidence suggesting that the Veteran is eligible for an increased 10 percent rating for plantar warts under DC 7806 at any time during the appeal period.  The May 2016 VA examiner described the plantar warts noted in service as covering none of the Veteran's body area.  There was no evidence from any source suggesting that he needed intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the relevant appeal period.  

The evidence also fails to meet the criteria for an increased 10 percent rating under either of the potentially applicable diagnostic codes governing scars not of the head, face, or neck (DCs 7801 and 7802).  The available medical treatment records do not indicate any treatment for plantar warts at any time during the appeal period.  According to the VA examiner, there were no warts at the time of the examination.  The only evidence suggesting that warts were present at any relevant time was the Veteran's statement attesting to their presence, at least at some point during the appeal period.  But his statement that, "I don't even know they were there" weighs against a finding that a higher rating is warranted under any of the potentially applicable criteria.  

Accordingly, the Board finds the preponderance of the evidence weighs against the assignment of an initial compensable rating for plantar warts.


ORDER

New and material evidence has been received to reopen a claim for service connection for chronic prostatitis.

Entitlement to service connection for a disability of the prostate is granted.

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial compensable rating for diastasis recti is denied.

Entitlement to an initial compensable rating for an umbilical hernia is denied.

Entitlement to an initial compensable rating for plantar warts is denied.



REMAND

Problems Affecting the Remaining Service Connection Claims 

From the information presently available in the Veteran's claims file, it appears that the Veteran's potentially relevant service personnel records may be incomplete.  The AOJ appears to have verified the dates and durations of the Veteran's lengthier periods of active duty.  But the only records identifying specific periods of ACDUTRA were submitted by the Veteran in a package of written materials received by the AOJ in August 2002.  These materials included a copy of his orders for a period of 18 days of ACDUTRA beginning October 14, 1986 and a similar order for 19 days of ACDUTRA beginning March 9, 1987.  Likewise, the only performance evaluation in the record, dated October 1986 was not obtained by the AOJ from official sources, but was submitted by the Veteran to verify his October 1986 period of ACDUTRA at Fort Rucker.  Given the length of the Veteran's service in the National Guard and Army Reserve - 1979 to 2009 - it would be unusual if there were no other periods of ACDUTRA or INACDUTRA, and the presence of only one performance evaluation further suggests that the available service personnel records are incomplete.  Moreover, the AOJ has obtained copies of treatment records from military medical facilities which describe treatment in 2006 and early 2007 - while his available Certificates of Discharge from Active Duty (Form DD-214) indicate a discharge from active duty in July 2004 and no record of further service until August 2007.  It is unclear whether the military medical records from 2006 and early 2007 indicate treatment during further reserve service or whether the Veteran merely continued to receive treatment at military facilities as a reservist not on active duty despite not being on active duty, ACDUTRA or INACDUTRA.

All the service connection claims which cannot be granted today must be remanded for further efforts to obtain complete copies of the Veteran's service personnel records and to verify, to the extent possible, all periods of ACDUTRA and INACDUTRA.

Knowing the exact periods of the Veteran's ACDUTRA and INACDUTRA could potentially affect any of the Veteran's service connection claims.  They will be particularly helpful in weighing the value of a favorable nexus opinion for the Veteran's claimed disability of the shoulders.  According to a physician in private practice, current shoulder pain may be related to medication the Veteran received in December 2006.  Similarly, treatment records from a military facility describe tinea pedis and dermatophytosis tinea corporis in March 2006.  Knowing whether this treatment took place during a period of ACDUTRA or INACDUTRA may help the Board to decide the Veteran's claim for service connection for skin disorder other than plantar warts, claimed as tinea pedis.  Although the May 2016 VA skin conditions examination did not identify a current disability of the skin, tinea pedis was noted in the December 2010 VA general medical examination report.

Increased Rating for a Lumbar Spine Disability

The RO arranged for a VA examination of the Veteran's lumbar spine in May 2016.  Unfortunately, the information in the examiner's subsequent report fails to comply with 38 C.F.R. § 4.59 (2017) as interpreted by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing."  Id. at 170.  Both the May 2016 VA examination report and a subsequent disability benefits questionnaire, dated July 2017 and completed by a physician in private practice, include range of motion test results for the thoracolumbar spine.  But neither report indicated whether the examiner tested lumbar spine range of motion during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 and Correia.

Increased Rating for Adjustment Disorder with Anxiety and Depression

To support this claim for a rating higher than 30 percent for adjustment disorder with anxiety and depression, the Veteran submitted a disability benefits questionnaire, dated November 2016, from a psychologist in private practice.  In his hearing testimony, the Veteran said that he had received treatment from this psychologist "ever since 2012."  Unfortunately, the electronic claims file includes only the November 2016 questionnaire; there appear to be no copies of any regular notes of mental health treatment from this provider between 2012 and 2016.

The Board will remand the issue of an increased rating for his psychiatric disability so that the AOJ can make appropriate efforts to obtain these potentially relevant outstanding records.  On remand, the AOJ should also arrange a new VA psychiatric conditions examination.  According to the November 2016 disability benefits questionnaire, the Veteran had several symptoms which were not mentioned in either the May 2016 VA examination report or in the Veteran's VA mental health treatment notes.  Some of the reported symptoms identified on the recent questionnaire - such as suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively - are much more severe than the symptoms described in the Veteran's hearing testimony, in the May 2016 examination report, or in the available mental health treatment notes.  Under these circumstances, the questionnaire suggests the possibility that the Veteran's mental illness is more severe than it was in May 2016.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992). 

Service Connection for Erectile Dysfunction

According to the December 2010 VA general medical examination report, the Veteran told the examiner he began to experience erectile dysfunction in 2005.  The examiner, however, wrote that, "Despite subjective complaints, there is no objective evidence to support a diagnosis for erectile dysfunction at this time."  To support his claim, the Veteran submitted a male reproductive organ conditions disability benefits questionnaire, apparently completed by an urologist in private practice in June 2017.  

According to the urologist, the Veteran did have erectile dysfunction and it was at least as likely as not that this condition was related to three other conditions: benign prostatic hypertrophy (BPH), prostatitis, and urethral stricture.

As noted above, the Board has granted service connection for prostatitis, raising the issue of whether the Veteran could be eligible to receive compensation for erectile dysfunction on a secondary basis pursuant to 38 C.F.R. § 3.310 (2017).  Neither of the available reports is adequate to decide this question.  The VA examiner did not address the issue in light of his conclusion that the Veteran did not actually have erectile dysfunction.  The private urologist's favorable opinion is clearly relevant, but it would be useful to clarify the relationship between prostatitis, BPH, and urethral stricture.  Attributing erectile dysfunction to all three of these makes it unclear whether it is more likely than not that the Veteran's service-connected disability alone caused erectile dysfunction.  Moreover, the "remarks" section of the urologist's report describes at least five different disorders (prostatitis, benign prostatic hypertrophy, nocturia, epididymitis, and dysuria) as being related to one another.  The urologist described these conditions, together with several apparently related symptoms (e.g. slow stream, hesitancy, intermittency, dysuria), as both related to service and as having been aggravated by service.  It would be useful to clarify whether the relationship between erectile dysfunction and service - or between erectile dysfunction and a service-connected disability - is better understood as a relationship of causation or aggravation.    

Service Connection for Claimed Neurological Abnormalities of the Left Wrist and Right Lower Extremity and Service Connection for Bilateral Shoulder Pain

The RO denied the Veteran's claim for sciatic neuritis of the right leg in part because, at the time of VA examinations in May 2016 and December 2010, there was no evidence of neurological abnormalities in the left lower extremity.  Similarly, the RO denied service connection for carpal tunnel syndrome of the left wrist after a finding by the December 2010 VA examiner indicating, "Despite subjective complaints, there is no objective evidence to support left carpal tunnel syndrome at this time."

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The available opinions are inadequate to decide the issues concerning service connection for claimed neurological abnormalities for at least two reasons.  First, the presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Merely because no symptoms were present at the time of the respective examinations does not meant that the Veteran would not be eligible for benefits for symptoms which existed earlier. 

Secondly, according to the available service personnel records, the appellant in this case is a Persian Gulf Veteran as defined in 38 C.F.R. § 3.117(e) (2017).  In certain circumstances, when a Persian Gulf Veteran exhibits objective indications of chronic disability, such as joint pain or neurological signs or symptoms, that may be manifestations of undiagnosed illness, VA can award service-connection for disability despite the absence of a specific diagnosis.  See 38 C.F.R. § 3.317 (2014). As the Veteran has complained of neurological symptoms but has not been specifically diagnosed with sciatic neuritis or carpal tunnel syndrome during the relevant appeal period, additional examination is necessary to determine if service connection is warranted for an undiagnosed illness.  The Veteran could also potentially be eligible for service connection for his claimed bilateral shoulder pain under the same regulation.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make further efforts to obtain complete copies of the Veteran's service personnel records.  The AOJ should also attempt to verify the date and duration of the appellant's service between May 1979 and November 2009, including the dates and length of any periods of ACDUTRA and INACDUTRA.  These efforts should include new appropriate requests using the PIES system, appropriate information requests to the Defense Finance and Accounting Service (DFAS), electronic mail follow-up to the VA Liaison Office at the  National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of her separation from service, and any other procedures required by the VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).

2. After obtaining the necessary authorization from the Veteran, the AOJ should attempt to obtain copies of any potentially relevant outstanding treatment records from Dr. C.J., the mental health professional who completed a PTSD disability benefits questionnaire, dated November 2016.  According to the Veteran's hearing testimony, he has received treatment from this person since 2012.  

If the requested records are found to be unavailable, this should be noted in the claims file and the Veteran should be notified that the AOJ could not obtain the missing records.

3. Schedule a VA examination to ascertain the current severity of the Veteran's service-connected lumbar spine disability.  The VA electronic claims file must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  The examiner must describe all functional impairment associated with the lumbar spine disability.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's lumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

4. Schedule the Veteran for a new examination with a qualified person to determine the current severity of his service-connected adjustment disorder with anxiety and depression.  Prior to completing the examination report, the examiner should review the Veteran's complete VA claims file, particularly the previous May 2016 VA mental disorders examination report, the Veteran's post-service VA mental health treatment records, any records obtained from Dr. C.J. as a result of the development in part 2 of these instructions, and the questionnaire completed by Dr. C.J. in November 2016.  The examiner should indicate all of the findings suggested on the appropriate examination form and should comment on the effect, if any, of the Veteran's service-connected psychiatric disorders on his employment.  

A complete rationale should be provided for any opinions offered.

5. Forward the claims file, including previous examination reports and a copy of this remand, to a qualified medical professional for preparation of a medical opinion concerning the nature and etiology of the Veteran's claimed erectile dysfunction.  If a new in-person examination is necessary before the examiner can provide the requested opinion, then a new examination should be arranged.

After completing the records review and, if necessary, an examination, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction had its initial onset during active duty service or is otherwise related to any in-service disease injury or event; and whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction was caused or aggravated by a separate service-connected disability, including chronic prostatitis.  

The examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If the examiner finds that that erectile dysfunction is related to a service-connected disability, including prostatitis, the examiner should clarify whether the relationship is one of causation or aggravation.  If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner should provide a complete rationale for any opinions provided.  In explaining his or her opinions, the examiner should address the June 2017 questionnaire completed by an urologist in private practice, which suggests that the Veteran has erectile dysfunction and that erectile dysfunction is related to prostatitis, BPH, and urethral stricture.  

6. Schedule the Veteran for a VA examination to determine the nature of his complaints of left wrist and right lower extremity neurological abnormalities as well as pain in the bilateral shoulders.  The claims file should be provided to and reviewed by the examiner.  Any indicated testing should be performed.  The examiner is asked to address the following:

(a) Does the Veteran have a diagnosable disability of the shoulders, left wrist or right lower extremity?  If the examiners answers this question in the negative for the shoulders, the left wrist or the right lower extremity, the examiner should further indicate whether it is at least as likely as not (50 percent or greater probability) that a diagnosable disability manifested by shoulder pain, or left wrist neurological abnormalities, or right lower extremity neurological abnormalities, existed at any time since November 7, 2009.  

(b) If the Veteran has a diagnosable disability of the shoulders, left wrist, or right lower extremity, or if he had such a disability since November 7, 2009 which has since resolved, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service?

(c) If the Veteran does not have a diagnosable disability of the shoulders, left wrist, or right lower extremity, please detail the symptoms the Veteran complains of (e.g., pain, neurological signs or symptoms) and specifically note if there are objective indications of chronic disability.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A complete rationale should be provided for all opinions offered by the examiner.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.

7. Based on the information obtained as a result of the instructions above, the AOJ should consider whether any further development is needed, including a new VA examination or medical opinion, to help decide the Veteran's claim for a skin disorder separate from service-connected plantar warts, claimed as tinea pedis and dermatophytosis.  

8. The AOJ must ensure that all the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

9. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


